Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Objections
Claim 1 is objected to because of the following informalities: “naphthalene” is misspelled on Page 14.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “benzene” is misspelled on Page 21.  Appropriate correction is required.
Election/Restrictions
Applicant has amended the claims to exclude the previously found species. Accordingly, pursuant to MPEP 803.02(III), examination of claim 1 was extended. As a result, prior art that anticipates or obviates the following species was found:
    PNG
    media_image1.png
    278
    349
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    221
    375
    media_image2.png
    Greyscale
 as first compound, 
    PNG
    media_image3.png
    377
    425
    media_image3.png
    Greyscale
as second compound, wherein only the electron transport region comprises the second compound, and 
    PNG
    media_image4.png
    165
    104
    media_image4.png
    Greyscale
as dopant.The prior art search was not extended unnecessarily to encompass all species claimed. Accordingly, claims 7 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. MPEP 2173.05(i).
Claim 1 has been amended to recite “provided that 1) when one selected from A1 and A2 is a benzene group, and when the other one selected from A1 and A2 is a carbazole group, one selected from Ar1 of (L1)a1-(Ar1)c1 and Ar2 or (L2)a1-(Ar2)c2 substituting the carbazole group of Ar3 comprises a heterocyclic group containing only nitrogen as a heteroatom, R1 and R2 are each hydrogen, and the heterocyclic group containing only nitrogen as a heteroatom comprises one selected from the group consisting of…”. Written support for the proviso is not found within the specification as originally filed. Moreover, the proviso describes a sub-genus where “one of A1 and A2 is a benzene group, the other one of A1 and A2 is a carbazole group and one selected from Ar1 of (L1)a1-(Ar1)c1 and Ar2 or (L2)a1-(Ar2)c2 substituting the carbazole group or Ar3 comprises a heterocyclic group containing only nitrogen as a heteroatom”. An amendment involving sub-generic terminology may or may not be acceptable depending on the generic disclosure and specific species described within the specification. MPEP 2163.05(II). Here, the generic disclosure for the variables A1, A2, L1 through L3, and Ar1 through Ar3 are exceedingly broad (¶ 45, 82-89, and 104-106). Only 12 species of compounds where one of A1 and A2 is benzene and the other is carbazole is described (1-46 through 1-58 of Page 83) of which 10 contain nitrogen-only heterocycles. The ten species described is not seen to be sufficiently representative of 
  Claim 1 has been amended to recite “2) when one selected from A1 and A2 is a benzene group, and when an other one selected from A1 and A2 is a dibenzofuran group or a dibenzothiophene group, d11 or d12 corresponding to the other one selected from A1 and A2 is an integer selected from 1 to 4”. The proviso is not found within the specification as originally filed. Any inter-relationship between the identity of A1 and A2 and the number of substituents represented by d11/d12 is not described. While Applicant appears to rely solely on individual compounds within ¶ 187 of the specification for support, the listed compounds are not adequately representative of the breadth encompassed by the proviso. Therefore, claim 1 does not comply with the written description requirement. 
  Claim 1 has been amended to recite “3) when one selected from A1 and A2 is a benzene group, and when an other one selected from A1 and A2 is a fluorene group, (L3)a3-(Ar3)c3 comprises a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a naphthyridinyl group, a phenanthridinyl group, or a penthanthrolinyl group, or 
Claim 1 has been amended to recite “1) when X1 is S or O, when one selected from A1 and A2 is a benzene group, when an other one selected from A1 and A2 is a carbazole group, d11 or d12 corresponding to the one selected from A1 and A2 that is a benzene group is an integer selected from 1 to 4”. The proviso is not found within the specification as originally filed. Any inter-relationship between the identity of A1 and A2 and the number of substituents represented by d11/d12 is not described. While Applicant appears to rely solely on individual compounds within ¶ 187 of the specification for support, the listed compounds are not adequately representative of the breadth encompassed by the proviso. Therefore, claim 1 does not comply with the written description requirement. 
As claims 2-6, 8-15, and 17-20 depend from claim 1, they are rejected for the same issue discussed above.
Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8-10, 12-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2015/093812 A1) in view of Shin (US 2012/0104940 A1). As the cited WO document is in a non-English language, the English equivalent, US 2016/0351825 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 1, 3, 5, 6, 8, and 9, Kim teaches organic LEDs comprising first and second electrode and layers in the order of first electrode, hole transport region, Kim teaches embodiments where the electron transport region comprises a lifetime enhancement layer, electron transporting layer, and electron injection layer; the lifetime enhancement layer comprising specific compounds (¶ 20, 76; ¶ 868-876; Table 4). Kim teaches the compound can be of the structure:
    PNG
    media_image3.png
    377
    425
    media_image3.png
    Greyscale
(“B-5”; Page 28, Right Column), which is consistent with Formula 2A of claim 1 whereby A21=A23=benzene (C6 carbocyclic group) substituted with a22=0/b22=1/R22=H, A22 = indole (C8 heterocyclic group) substituted with a22=0/b22=1/R22=phenyl (C6 aryl) substituted triazinyl (C3 heteroaryl group), T11=T12=carbon, X21=N[(L21)a21-(R21)b21] with a21=0, b21=1, and R21=phenyl (C6 aryl). 
Kim does not disclose first compound within the emission layer. Shin teaches compounds suitable for use as hosts or dopants within emission layers of organic LEDs (Abstract; ¶ 1; Examples). Shin teaches the compounds procure excellent luminous efficiency and operation life (¶ 14). It would have been obvious to one of ordinary skill in the art to utilize the compounds of Shin within the emission layers of Kim because doing so would provide excellent luminous efficiency and operation life as taught by Shin
Shin teaches examples where the compound used is:
    PNG
    media_image1.png
    278
    349
    media_image1.png
    Greyscale
 (Compound 46; Page 14, Left Column). The above compound is consistent with Formula 1 of claim 1 whereby A1= benzene (C6 carbocyclic), A2 = C12 heterocyclic, d11=0, d12=1, b1=4, R1=hydrogen, b2=6, R2=hydrogen, X1= N[(L3)a3-(Ar3)c3], a2=a3=0, c2=c3=1, Ar2 = phenyl (c6 aryl), and Ar3 = phenyl (C6 aryl) substituted pyridinyl (C5 heteroaryl). 
Regarding Claim 4, in the above compound A21=A23=benzene which is consistent with Formula 2-4 wherein T21 through T24 are moieties comprising carbon and A22 = indole which is consistent with Formula 2-10 whereby T21 through T24 are moieties comprising carbon and X22 is a moiety comprising nitrogen. 
Regarding Claim 10, the compound of Shin can be construed as Formula 1B of claim 10 whereby A1= benzene (C6 carbocyclic), A2 = C12 heterocyclic, d12=1, b1=4, R1=hydrogen, b2=6, R2=hydrogen, a2=a3=0, c2=c3=1, Ar2 = phenyl (c6 aryl), and Ar3 = phenyl (C6 aryl) substituted pyridinyl (C5 heteroaryl).
Regarding Claim 12, Kim teaches the compounds have a triplet energy of 2.3 eV or more (¶ 26), which lies within the claimed range. Alternatively, there is no apparent difference in structure between the compound elected for examination and the structure suggested by Kim. Since identical chemical compounds cannot have mutually exclusive 
Regarding Claim 13, Shin teaches one or more of the chemical compounds can be included within the emission layer (¶ 39). Accordingly, the combination of references would suggest embodiments possessing emission layers with a combination of two hosts, one of which being Applicant’s elected first compound. 
Regarding Claims 14 and 17, Kim teaches embodiments where the electron transport region comprises a lifetime enhancement layer, electron transporting layer, and electron injection layer; the lifetime enhancement layer comprising compounds corresponding with second compound (¶ 20; ¶ 868-876; Table 4). The lifetime enhancement layer directly contacts the emission layer (¶ 868-876; Table 4). There is no apparent difference in structure between the lifetime enhancement layers of Kim and the buffer layers claimed. Accordingly, the position is taken that the lifetime enhancement layers of Kim intrinsically function as buffer layers in the absence of evidence to the contrary. Kim
Regarding Claim 15, Kim discloses examples where the dopant is:
    PNG
    media_image5.png
    410
    370
    media_image5.png
    Greyscale
(¶ 847-850), which is equivalent to Applicant’s elected dopant and is consistent with Formula 401 and 402 wherein M=Ir, xc1=3, xc2=0, A401=C5 heterocyclic group, A402=C6 carbocyclic group, xc11=xc12=0, X401 is nitrogen, X402=X403=X404=carbon, and X405=X406=single bond.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2015/093812 A1) in view of Shin (US 2012/0104940 A1) and Jang (US 2010/0289008 A1). As the cited WO document is in a non-English language, the English equivalent, US 2016/0351825 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
The discussion regarding Kim and Shin within ¶ 16-24 is incorporated herein by reference.
Regarding Claims 18 and 19, Kim differs from the subject matter claimed in that the p-dopant of claims 18 and 19 is not disclosed. Jang teaches organic LEDs wherein the hole transport region is doped with a material with a LUMO energy level of -4 eV or less (Abstract; ¶ 53). The disclosed LUMO energy level lies within the claimed range. Jang teaches using the dopant in combination with a compound having a HOMO Jang’s materials within the hole transport region of Kim because doing so would provide high efficiency as taught by Jang (Abstract; ¶ 9, 76). Jang teaches examples that utilize hexaazatriphenylene hexacarbonnitrile (¶ 53), which is a cyano-containing compound. As set forth within the instant specification, hexaazatriphenylene hexacarbonnitrile is a p-dopant (¶ 237, 240).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2015/093812 A1) in view of Shin (US 2012/0104940 A1) and Kim ‘481 (WO 2015/099481 A1). As the cited Kim WO document is in a non-English language, the English equivalent, US 2016/0351825 A1 has been utilized in place of the WO document. As the cited Kim ‘481 WO document is in a non-English language, the English equivalent, US 2016/0322583 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US documents.
The discussion regarding Kim and Shin within ¶ 16-24 is incorporated herein by reference.
Regarding Claim 20, Kim teaches the presence of auxiliary emission layers (¶ 78-79), but differs from the subject matter claimed in that a plurality of emission layers emitting different colored lights is not disclosed.
Kim ‘481 teaches organic LEDs comprising a plurality of emission layers and notes using a plurality of emission layers allows the emission of various colors to display mixed colors and increases driving voltage while maintaining constant current, thus improving efficiency (Abstract, ¶ 33). It would have been obvious to one of ordinary skill Kim because doing so would provide the ability to emit various colors to display mixed colors and increase driving voltage while maintaining constant current, thus improving efficiency as taught by Kim ‘481 (Abstract, ¶ 33) Kim ‘481 teaches embodiments where the light emitting layer is composed of a plurality of light emitting layers emitting mixed colors (¶ 33). Therefore, Kim is seen to suggest embodiments where at least two emission layers emit at least two different colors. As the light emitting layer is between the two electrodes of Kim, the plurality of layers suggested by Kim ‘481 would be between the two electrodes. One of ordinary skill would at once envisage emitting layers emitting different colored lights as having different maximum emission wavelengths.
Claims 1-6, 8-15, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2015/093812 A1) in view of Kawamura (US 2014/0159005 A1). As the cited WO document is in a non-English language, the English equivalent, US 2016/0351825 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 1-3, 5, 6, 8, and 9, Kim teaches organic LEDs comprising first and second electrode and layers in the order of first electrode, hole transport region, emission layer, electron transport region, and second electrode (Abstract; ¶ 18-20; Examples). Therefore, the two electrodes are facing one another. Kim teaches embodiments where the electron transport region comprises a lifetime enhancement layer, electron transporting layer, and electron injection layer; the lifetime enhancement layer comprising specific compounds (¶ 20, 76; ¶ 868-876; Table 4). Kim teaches the 
    PNG
    media_image3.png
    377
    425
    media_image3.png
    Greyscale
(“B-5”; Page 28, Right Column), which is consistent with Formula 2A of claim 1 whereby A21=A23=benzene (C6 carbocyclic group) substituted with a22=0/b22=1/R22=H, A22 = indole (C8 heterocyclic group) substituted with a22=0/b22=1/R22=phenyl (C6 aryl) substituted triazinyl (C3 heteroaryl group), T11=T12=carbon, X21=N[(L21)a21-(R21)b21] with a21=0, b21=1, and R21=phenyl (C6 aryl). 
Kim does not disclose first compound within the emission layer. Kawamura teaches compounds suitable for use as hosts within emission layers of organic LEDs (Abstract; ¶ 2; Examples). Kawamura teaches the compounds procure high luminous efficiency and prolonged lifetime (¶ 2, 25). It would have been obvious to one of ordinary skill in the art to utilize the compounds of Kawamura within the emission layers of Kim because doing so would provide high luminous efficiency and prolonged lifetime as taught by Kawamura
Kawamura teaches examples where the compound used is:
    PNG
    media_image2.png
    221
    375
    media_image2.png
    Greyscale
 (Page 25). The above compound is consistent with Formula 1 of claim 1 whereby A1= benzene (C6 carbocyclic), A2 = dibenzofuran (C12 heterocyclic), d11=0, d12=1, b1=4, R1=hydrogen, b2=5, R2=hydrogen, X1= O, a2= 2, c2= 1, L2 = phenylene (C6 arlyene) and anthracenylene (C12 arylene), and Ar2 = phenyl (c6 aryl). 
Regarding Claim 4, in the above compound A21=A23=benzene which is consistent with Formula 2-4 wherein T21 through T24 are moieties comprising carbon and A22 = indole which is consistent with Formula 2-10 whereby T21 through T24 are moieties comprising carbon and X22 is a moiety comprising nitrogen. 
Regarding Claims 10 and 11, the compound of Kawamura can be construed as Formula 1D of claim 10 whereby A1= benzene (C6 carbocyclic), A2 = dibenzofuran (C12 heterocyclic), d11=0, d12=1, b1=4, R1=hydrogen, b2=5, R2=hydrogen, X1= O, a2= 2, c2= 1, L2 = phenylene (C6 arlyene) and anthracenylene (C12 arylene), and Ar2 = phenyl (c6 aryl).
Regarding Claim 12, Kim teaches the compounds have a triplet energy of 2.3 eV or more (¶ 26), which lies within the claimed range. Alternatively, there is no apparent difference in structure between the compound elected for examination and the structure suggested by Kim. Since identical chemical compounds cannot have mutually exclusive properties, the position is taken that the structure discussed above would intrinsically 
Regarding Claim 13, Kawamura teaches other compounds or emitters can be included additionally in the emission layers (¶ 106, 142). Accordingly, the combination of references would suggest embodiments possessing emission layers with a combination of two hosts, one of which being Applicant’s elected first compound. 
Regarding Claims 14 and 17, Kim teaches embodiments where the electron transport region comprises a lifetime enhancement layer, electron transporting layer, and electron injection layer; the lifetime enhancement layer comprising compounds corresponding with second compound (¶ 20; ¶ 868-876; Table 4). The lifetime enhancement layer directly contacts the emission layer (¶ 868-876; Table 4). There is no apparent difference in structure between the lifetime enhancement layers of Kim and the buffer layers claimed. Accordingly, the position is taken that the lifetime enhancement layers of Kim intrinsically function as buffer layers in the absence of evidence to the contrary. Kim discloses examples where the electron injection layer is LiF (¶ 870), which is an alkaline metal compound. 
Regarding Claim 15, Kim discloses examples where the dopant is:
    PNG
    media_image5.png
    410
    370
    media_image5.png
    Greyscale
(¶ 847-850), which is equivalent to Applicant’s elected dopant 
Regarding Claim 21, Kim teaches organic LEDs comprising first and second electrode and layers in the order of first electrode, hole transport region, emission layer, electron transport region, and second electrode (Abstract; ¶ 18-20; Examples). Therefore, the two electrodes are facing one another. Kim teaches embodiments where the electron transport region comprises a lifetime enhancement layer, electron transporting layer, and electron injection layer; the lifetime enhancement layer comprising specific compounds (¶ 20, 76; ¶ 868-876; Table 4). Kim teaches the compound can be of the structure:
    PNG
    media_image3.png
    377
    425
    media_image3.png
    Greyscale
(“B-5”; Page 28, Right Column), which differs from Applicant’s elected second compound only by the substitution of the carbon of the 4-position within the indole ring with nitrogen. However, Kim teaches the position at issue (“Y5” of Chemical Formula 2 of ¶ 32) can be either carbon or nitrogen (¶ 32, 38). In view of Kim's recognition that a carbon group and nitrogen within position Y5 are equivalent and interchangeable, it would have been obvious to one of ordinary skill in the art to substitute the carbon group of compound “B-5” with nitrogen and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent In re Ruff 118 USPQ 343 (CCPA 1958). Once substituted, the resulting compound would be:
    PNG
    media_image6.png
    221
    150
    media_image6.png
    Greyscale

Kim does not disclose Applicant’s elected first compound within the emission layer. Kawamura teaches compounds suitable for use as hosts within emission layers of organic LEDs (Abstract; ¶ 2; Examples). Kawamura teaches the compounds procure high luminous efficiency and prolonged lifetime (¶ 2, 25). It would have been obvious to one of ordinary skill in the art to utilize the compounds of Kawamura within the emission layers of Kim because doing so would provide high luminous efficiency and prolonged lifetime as taught by Kawamura
Kawamura teaches embodiments where the compound used is:
    PNG
    media_image2.png
    221
    375
    media_image2.png
    Greyscale
 (Page 25), which is equivalent to 1-178 of claim 21. Kawamura also describes the compound:
    PNG
    media_image7.png
    172
    266
    media_image7.png
    Greyscale
, which is equivalent to 1-165 of claim 21.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2015/093812 A1) in view of Kawamura (US 2014/0159005 A1) and Jang (US 2010/0289008 A1). As the cited WO document is in a non-English language, the English equivalent, US 2016/0351825 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
The discussion regarding Kim and Kawamura within ¶ 33-44 is incorporated herein by reference.
Regarding Claims 18 and 19, Kim differs from the subject matter claimed in that the p-dopant of claims 18 and 19 is not disclosed. Jang teaches organic LEDs wherein the hole transport region is doped with a material with a LUMO energy level of -4 eV or less (Abstract; ¶ 53). The disclosed LUMO energy level lies within the claimed range. Jang teaches using the dopant in combination with a compound having a HOMO energy of -4 eV or less procures high efficiency (Abstract; ¶ 9, 76). It would have been obvious to one of ordinary skill to utilize Jang’s materials within the hole transport region of Kim because doing so would provide high efficiency as taught by Jang (Abstract; ¶ 9, 76). Jang teaches examples that utilize hexaazatriphenylene .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2015/093812 A1) in view of Kawamura (US 2014/0159005 A1) and Kim ‘481 (WO 2015/099481 A1). As the cited Kim WO document is in a non-English language, the English equivalent, US 2016/0351825 A1 has been utilized in place of the WO document. As the cited Kim ‘481 WO document is in a non-English language, the English equivalent, US 2016/0322583 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US documents.
The discussion regarding Kim and Kawamura within ¶ 33-44 is incorporated herein by reference.
Regarding Claim 20, Kim teaches the presence of auxiliary emission layers (¶ 78-79), but differs from the subject matter claimed in that a plurality of emission layers emitting different colored lights is not disclosed.
Kim ‘481 teaches organic LEDs comprising a plurality of emission layers and notes using a plurality of emission layers allows the emission of various colors to display mixed colors and increases driving voltage while maintaining constant current, thus improving efficiency (Abstract, ¶ 33). It would have been obvious to one of ordinary skill in the art to utilize multiple emission layers within Kim because doing so would provide the ability to emit various colors to display mixed colors and increase driving voltage while maintaining constant current, thus improving efficiency as taught by Kim ‘481 (Abstract, ¶ 33) Kim ‘481 teaches embodiments where the light emitting layer is Kim is seen to suggest embodiments where at least two emission layers emit at least two different colors. As the light emitting layer is between the two electrodes of Kim, the plurality of layers suggested by Kim ‘481 would be between the two electrodes. One of ordinary skill would at once envisage emitting layers emitting different colored lights as having different maximum emission wavelengths.
Double Patenting
Claims 1-5, 8-13, 15, and 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-20 of U.S. Patent No. 10,164,195. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the claims of the ‘195 patent are directed to organic LEDs comprising two electrodes facing one another with the same types of layers as instantly claimed in between. Claim 1 of the ‘195 patent has the same second compounds within a hole transport region/electron transport region. Claim 1 also has a first compound within the emission layer that can be of the structure 
    PNG
    media_image8.png
    274
    543
    media_image8.png
    Greyscale
wherein Ar1 or Ar2 can be groups such as dibenzothiophenyl groups (Claims 9, 11). Dibenzothiophenyl groups are consistent with the A1/X1/A2 moiety of Formula 1 of instant claim 1 and the anthracene/anthracenylene group of the ‘195 patent can be met by either L1/L2/Ar1/Ar2 of the present application. 
Claims 1-5, 8-13, 15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-20 of copending Application No. 15/187,665. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the claims of the ‘665 application are directed to organic LEDs comprising two electrodes facing one another with the same types of layers as instantly claimed in between. Claim 1 of the copending application has the same second compounds within a hole transport region/electron transport region. Claim 1 also has a first compound within the emission layer that can be of the structure 
    PNG
    media_image9.png
    150
    542
    media_image9.png
    Greyscale
wherein R9 can be groups such as benzocarbazolyl groups (Claims 1 and 9). benzocarbazolyl groups are consistent with the A1/X1/A2 moiety of Formula 1 of instant claim 1 and the naphthalene/napthalenylene group of the copending application can be met by either L1/L2/Ar1/Ar2 of the present application. Accordingly, structures that are encompassed by Formula 1 of the present claims would have been obvious to one of ordinary skill in the art in view of the copending application. The remaining limitations of the dependent claims are found within the dependent claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 8-13, 15, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-20 of copending Application No. 15/177,360. Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, the claims of the ‘360 application are directed to organic LEDs comprising two electrodes facing one another with the same types of layers as instantly claimed in between. Claim 1 of the copending application has the same second compounds within a hole transport region/electron transport region. Claim 10 also has a first compound within the emission layer that can be of the structure 
    PNG
    media_image10.png
    249
    583
    media_image10.png
    Greyscale
wherein R1 through R4 can be groups such as Dibenzothiophenyl groups (Claims 9 and 10). Dibenzothiophenyl groups are consistent with the A1/X1/A2 moiety of Formula 1 of instant claim 1 and the spiro group of the copending application can be met by either L1/L2/Ar1/Ar2 of the present application since the instant claims indicate moieties such as spirobifluorene are within their scope. Accordingly, structures that are encompassed by Formula 1 of the present claims would have been obvious to one of ordinary skill in the art in view of the copending application. The remaining limitations of the dependent claims are found within the dependent claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Applicant argues with respect to Shin that the previously relied upon structure does not meet the newly recited provisos. This is not found persuasive as Shin is still seen to suggest various compounds that are within the scope of the claims. 
The rejections pertaining to Lee and Kim ‘869 are withdrawn in view of Applicant’s amendment. The Examiner notes that although these references describe a multitude of compounds that are nevertheless within the scope of the claims, new grounds of rejection over the references are not presented since such rejections would be cumulative with respect to relied upon Shin and Kawamura above. Applicant is thereby advised to take these references into account in their entirety in future amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764